                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


HAYDER ABDUL HUSSEIN                           )
ALMOSAWI d/b/a Alnahrain Market &              )
Restaurant Corp.,                              )
                                               )        No. 3:18-cv-00481
        Plaintiff,                             )        JUDGE RICHARDSON
                                               )
v.                                             )
                                               )
UNITED STATES OF AMERICA,                      )

        Defendant.

                                           ORDER
       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 28), recommending that the above-captioned action be dismissed without prejudice under

Rules 16(f) and Rule 41(b) of the Federal Rules of Civil Procedure. On September 23, 2019, the

Government filed a response to the Report and Recommendation, agreeing that the case should be

dismissed for the reasons set forth in the Magistrate Judge’s Report and Recommendation but also

requesting the case be dismissed with prejudice, as the Government is entitled to summary

judgment on the merits of the case. (Doc. No. 29). With its response, the Government

contemporaneously filed a Motion for Summary Judgment (Doc. No. 30), and a Statement of

Undisputed Facts (Doc. No. 32). The Court has reviewed the Report and Recommendation and the

file and for the following reasons, the Government’s objection (to the extent it actually is an

objection) will be overruled.

       When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(1); 28 U.S.C. §
636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). Objections must be

specific; a general objection to the report and recommendation is not sufficient and may result in

waiver of further review. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995). In conducting its

review of the objections, the district court “may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3). The district court is not required to review—under a de

novo or any other standard— those aspects of the report and recommendation to which no

objection is made. Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id. at 151.

        In its response, the Government agrees that this case should be dismissed for the reasons

provided in the Report and Recommendation but requests that the case be dismissed with prejudice

because it is entitled to summary judgment on the merits. The Government does not, however,

object to any of the Magistrate Judge’s substantive findings. Therefore, the Government’s response

to the Report and Recommendation is more akin to a separate and subsequent motion for summary

judgment. The Court will consider the motions in the order in which they were filed. See Link v.

Wabash R.R., 370 U.S. 626 (1961) (holding that federal trial courts have the inherent power to

manage their own dockets).

        So doing, the Court approves (without objection) the Magistrate Judge’s recommendation

that this matter be dismissed, exercises it discretion to order (consistent with the Magistrate Judge’s

recommendation) that the dismissal be without prejudice, and declines to reach the Government’s

later-filed motion for summary judgment, which is now (at least for purposes of this particular

civil case file) moot.




                                                  2
        Accordingly, the Report and Recommendation (Doc. No. 28) is ADOPTED and

APPROVED. Plaintiff’s claims against the Government are DISMISSED without prejudice and

the Government’s Motion for Summary Judgment (Doc. No. 30) is DISMISSED as moot. The

Clerk is directed to close the file. This Order constitutes the final judgment in this case for purposes

of Fed. R. Civ. P. 58.

        IT IS SO ORDERED.


                                                ____________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




                                                   2
